Citation Nr: 0605699	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  04-05 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial increased (compensable) evaluation 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active military duty from June 1955 to July 
1962.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which granted service 
connection for bilateral hearing loss with a noncompensable 
evaluation.  The rating decision also granted service 
connection for tinnitus with a 10 percent evaluation.  The 
veteran disagreed with the assigned initial evaluation for 
tinnitus, but he later withdrew that issue during a hearing 
before the undersigned Veterans Law Judge in September 2004.

The Board remanded the case in February 2005.  The case has 
been returned for further appellate review.
 

FINDINGS OF FACT

1.  The veteran has level II hearing in the right ear and 
level III hearing in the left ear on VA audiological 
examination in February 2003.

2.  The veteran has level I hearing in the right ear and 
level III hearing in the left ear on VA audiological 
examination in March 2005.





CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss are not met for any period during the appeal. 38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
statement of the case (SOC) dated in February 2004, a 
supplemental statement of the case (SSOC) dated in November 
2005, and a letter regarding the VCAA in February 2002, the 
veteran was provided with the applicable law and regulations 
and given adequate notice as to the evidence needed to 
substantiate his claim and the evidence not of record that is 
necessary.  The February 2002 letter advised the veteran that 
VA would attempt to obtain records of private medical 
treatment if the veteran identified the treatment and 
provided authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claims.  The 
February 2002 VCAA letter specifically asked the veteran to 
tell the RO if he knew of any additional evidence he would 
like considered.  This request of the veteran implicitly 
included a request that if he had any pertinent information, 
he should submit it.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has taken all appropriate action to 
develop the veteran's claim.  The Board also notes that in 
this case the veteran was provided notice of the VCAA prior 
to the initial unfavorable RO decision.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b) (1).  As the Board 
has already indicated above, the veteran was afforded 
numerous opportunities to submit additional evidence.  It 
appears to the Board that the claimant has indeed been 
notified that he should identify or submit any and all 
evidence relevant to the claims.  The failure to use the 
exact language of the fourth element was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  VA has taken 
all appropriate action to develop the veteran's claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Factual Background

An undated audiological evaluation was received from Miracle-
Ear Center in February 2002.  Although the examination 
provided puretone audiometry testing graphs, no numerical 
designations were provided for the individual ears. 
Consequently, the pure tone thresholds for the left and right 
ears are unclear, and this examination report is not adequate 
for rating purposes.

In February 2003, the veteran underwent a VA audiological 
examination.  The audiometric test showed right ear pure tone 
thresholds of 25, 40, 50, 70, and 70 decibels at 500, 1000, 
2000, 3000, and 4000 hertz, respectively. The average pure 
tone threshold was 57.5 decibels. Left ear pure tone 
thresholds were 30, 40, 55, 65, and 70 decibels at the same 
tested frequencies, respectively. The average pure tone 
threshold was 57.5 decibels. The speech recognition score for 
the right ear was 96 percent and for the left ear was 88 
percent.  The diagnosis was normal to severe sensorineural 
hearing loss in the right ear and mild to severe 
sensorineural hearing loss in the left ear.

At a September 2004 hearing before the undersigned Veterans 
Law Judge, the veteran testified that his hearing acuity had 
been rapidly deteriorating and that his last VA audiometric 
examination was conducted nearly two years ago.  

The Board remanded the case in February 2005 in order to 
provide the veteran with a current VA audiometric 
examination.

The veteran underwent a VA audiological examination in March 
2005.  The audiometric test showed right ear pure tone 
thresholds of 30, 30, 55, 60, and 70 decibels at 500, 1000, 
2000, 3000, and 4000 hertz, respectively. The average pure 
tone threshold was 53.75 decibels. Left ear pure tone 
thresholds were 35, 40, 55, 65, and 70 decibels at the same 
tested frequencies, respectively. The average pure tone 
threshold was 57.5 decibels. The speech recognition score for 
the right ear was 92 percent and for the left ear was 84 
percent.  The diagnosis was a mild severe sensorineural 
hearing loss bilaterally

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2005).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2005).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. 
§ 4.3 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  However, in the case presently on appeal, the 
rating issue on appeal involves the propriety of an original 
evaluation assigned.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Accordingly, the Board has assessed the level of 
disability from the date of initial application for service 
connection to the present, determining whether the level of 
impairment warrants different disability ratings at different 
times over the life of the claim - a practice known as 
"staged rating."

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations. The puretone threshold average is the sum of the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four. 38 C.F.R. § 4.85 (2005).

The Board must also consider the guidance provided in the 
pertinent regulations for cases which involve exceptional 
patterns of hearing impairment.  38 C.F.R. § 4.85, Table VI, 
Table VIa, Table VII and § 4.86 (2005).  

Under 38 C.F.R. § 4.86(a), when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or higher, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa of 38 C.F.R. § 
4.85, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(a).  Also, when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral is then elevated 
to the next higher Roman numeral.  Again, each ear will be 
evaluated separately. 38 C.F.R. § 4.86(b).

The results of the audiometric tests conducted by the VA in 
February 2003 and March 2005 fail to demonstrate that a 
compensable evaluation is warranted for the veteran's 
service-connected bilateral hearing loss.

The veteran's February 2003 VA audiological evaluation 
revealed an average puretone threshold hearing level of 57.5 
dB for the right ear, with a speech discrimination score of 
96 percent. An average puretone threshold hearing level of 
57.5 dB with a speech discrimination score of 88 percent was 
reported for the left ear. Application of these scores to 
table VI in the rating schedule results in a designation of 
"II" for the right ear and a designation of "III" for the 
left ear.  When applied to table VII, this results in a 
noncompensable (0 percent) evaluation under Diagnostic Code 
(DC) 6100.

The veteran's March 2005 VA audiological evaluation revealed 
an average puretone threshold hearing level of 53.75 dB for 
the right ear, with a speech discrimination score of 92 
percent. An average puretone threshold hearing level of 57.5 
dB with a speech discrimination score of 84 percent was 
reported for the left ear. Application of these scores to 
table VI results in a designation of "I" for the right ear 
and a designation of "III" for the left ear.  When applied to 
Table VII, this results in a noncompensable (0 percent) 
evaluation under DC 6100.

The Board has also considered section 4.86(a). However, given 
that the evidence does not reflect puretone thresholds of 55 
dB or more at 1000, 2000, 3000, and 4000 Hertz, consideration 
of Table VIa is not warranted. Consideration of section 
4.86(b) is also not warranted, given that the evidence does 
not reflect a simultaneous puretone threshold of 30 dB or 
less at 1000 Hertz and a puretone threshold of 70 dB or more 
at 2000 Hertz.

As indicated above, ratings for hearing loss are determined 
by a "mechanical" application of the ratings schedule to 
audiometric findings.  Lendenmann, 3 Vet. App. at 345.  
Application of the ratings schedule to the above audiometric 
findings, therefore, does not warrant the assignment of a 
compensable rating.

The Board has also considered whether the veteran is entitled 
to a "staged" rating for his service-connected hearing 
disability, as the United States Court of Appeals for 
Veterans Claims indicated can be done in this type of case.  
The currently assigned noncompensable rating was granted, 
effective from the date of service connection.  Upon 
reviewing the longitudinal record in this case, the Board 
finds that at no time during the appeal period has the 
veteran's disability met the criteria for a compensable 
rating.

As the preponderance of the evidence is against the veteran's 
claim for an increased rating, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2003).  
There is no showing that the veteran's service-connected 
bilateral hearing loss presents such an exceptional or 
unusual disability picture so as to warrant the assignment of 
a higher evaluation on an extra-schedular basis.  In this 
regard, the veteran has not been hospitalized for this 
disability during the appeal period.  In the absence of 
evidence of the need for frequent hospitalization or marked 
interference with employment, referral of the case for 
consideration of an extraschedular rating is not in order.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


